DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, is a U.S. national phase of International Application No. PCT/EP2018/069047, filed on July 12, 2018, which claims priority to European Patent Application No. 17181026.0, filed July 12, 2017, and European Patent Application No. 17200036.6, filed November 3, 2017. However, the priority claim to EP17181026 it is not recognized since the Application does not disclose the subject-matter of the present application. Hence, the priority date for the instant Application is recognized as November 3, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify constructs with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876.
In the instant case, the specification discloses two constructs (CT26-5 INV, CT26-5 TPA) each comprising either 5 or 31 cancer specific neo-antigens, which may be comprised in an expression vector (GAd-CT26-31 TPA, and GAd-CT26-5 TPA), which, in turn, may constitute the active component of a vaccine formulation. The expression vectors are used in a method of inhibiting tumor growth in CT26 xenografted mice. Applicant also disclosed 33 neoepitopes that could potentially be part of the constructs claimed (SEQ ID NOs: 1-31, 43, and 44). However the Application claims polypeptides comprising at least 25 different tumor-specific neo-antigens each having between 8-50 amino acids.
The present claims attempt to claim every polypeptide comprising at least 25 different tumor-specific neo-antigens each having between 8-50 amino acids while disclosing two constructs (CT26-5 INV, CT26-5 TPA), wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only a two exemplary polypeptides.  In contrast to Applicant’s disclosure of the specific CT26-5 INV, CT26-5 TPA constructs, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. 
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
The genus claimed is enormous, since the tumor specific neo-antigens claimed have to have no structural description but just having a length of 8-50 amino acids. There is not even a specific order of the disclosed 33 neo-epitopes.  The number of construct possible considering just 33 neo-epitopes is as low as 528 (if 31 neoepitopes are comprised) and as high as 13.4 million (if 25 neo-epitopes are comprised). Clearly 2 constructs do not cover the genus.
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention.  In this situation, given the variation in the genus (peptides of varying in length between 8-50 amino acids), one of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for constructs comprising CT26-5 INV, CT26-5 TPA, or vaccine compositions comprising GAd-CT26-31 TPA, and GAd-CT26-5 TPA for treating subjects with a colon cancer does not reasonably provide enablement for using any constructs that comprise other structures or treating other cancers or generic proliferative diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:
1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The claims are drawn to a genus of polypeptides comprising at least 25 different tumor-specific neo-antigens (each having between 8-50 amino acids) linked to each other and at least one T cell enhancer amino acid sequence. The T cell enhancer amino acid sequence is selected from the group consisting of an invariant chain; a leader sequence of tissue-type plasminogen activator (TPA); a PEST sequence; a cyclin destruction box; an ubiquitination signal; and a SUMOylation signal. Also claimed is a nucleotide sequence encoding the polypeptide, comprised in an expression vector. The expression vector is further comprised in a vaccine that may also comprise one immune checkpoint modulator. The vaccine is used to prevent or treat a proliferative disease.
The prior art is aware of the use of selected polypeptides comprising defined tumor antigens for treating targeted cancers (see for instance references in the IDS provided by Applicant on 12/26/2019 and 02/25/2022).  While the skill in the art of obtaining polypeptides is high, even the specification indicates that exactly defined structures are needed for obtaining useful polypeptides (see Example 1 of the Specification).
With respect to the constructs that are claimed, the sheer number of potential construct to be obtained according to the claims (see written description paragraph) would entail an enormous amount of experimentation with unpredictable results. The invention would not be put in the hands of the public until the actual product is obtained and tested.
With regard to the proliferative disease to be treated, there are a variety of proliferative diseases which may lead to tumors, which may be benign or malign, and there is no universal construct that may be used against all proliferative diseases. The Specification presented evidence of use for two constructs for treating colon cancer xenografts in mice. Thus, Applicant is enabled for the use of the constructs described for the colon cancer.
With respect to prevention, the phrase "preventing a disorder", given its broadest reasonable interpretation in light of the teachings in the specification, requires that absolutely no cell, nor tissue, or individual would present any symptom of a disorder after treatment with the constructs claimed.  There is no evidence, either in the specification or in the prior art, that any method to date can accomplish this goal for a generic disease in the population at large.  The specification presents the results of experiments demonstrating that prevention of apparition of tumors using the two constructs described in the case of xenografts.  These data show that the mice were inoculated with the constructs comprised in the vaccines against a specific type of cancer which was inoculated in the animals after the vaccination. This clearly cannot be the case in the population as a whole (since the claims are drawn to population at risk of cancer) which, potentially may develop at least 300 types of cancer and there is no way to known which one would occur. Thus no prevention may be practically achieved.  
For the reasons indicated supra it is submitted that the claims are enabled for constructs comprising CT26-5 INV, CT26-5 TPA, or vaccine compositions comprising GAd-CT26-31 TPA, and GAd-CT26-5 TPA for treating subjects with a colon cancer but not for the full scope of the claims.  


Claim interpretation
The independent claim 1 is drawn to a product, and thus limitations regarding its method of use are not given patentability weight. Thus claims 12, 14-16 are considered as drawn to the composition and not to the method of use or administration regimen of the composition.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciaramella et al. (WO2017020026- cited by Applicant).
The reference discloses a personalized mRNA cancer vaccine comprising an open reading frame encoding 15-40 neoepitopes (p. 2-3) and additionally comprising a Tcell enhancer, e.g. a recall antigen or an invariant chain domain, a targeting
sequence like an invariant chain or a PEST sequence (p.5). The concatemeric cancer vaccines may be personalized cancer vaccines. the vaccines may include RNA encoding for one or more cancer antigens specific for each subject, referred to as neoepitopes. Tumor associated antigens that are not expressed or rarely expressed in non-cancerous cells, or whose expression in non-cancerous cells is sufficiently reduced in comparison to that in cancerous cells and that induce an immune response induced upon vaccination, are referred to as neoepitopes. Neoepitopes are completely foreign to the body and thus would not produce an immune response against healthy tissue or be masked by the protective components of the immune system. personalized vaccines based on neoepitopes are desirable because such vaccine formulations will maximize specificity against a patient’s specific tumor. Mutation-derived neoepitopes can arise from point mutations, non-synonymous mutations leading to different amino acids in the protein; readthrough mutations in which a stop codon is modified or deleted, leading to translation of a longer protein with a novel tumor-specific sequence at the C-terminus; splice site mutations that lead to the inclusion of an intron in the mature mRNA and thus a unique tumor-specific protein sequence; chromosomal rearrangements that give rise to a chimeric protein with tumor-specific sequences at the junction of 2 proteins (i.e., gene fusion); frameshift mutations or deletions that lead to a new open reading frame with a novel tumor-specific protein sequence; and translocations (p.15). The constructs disclosed are used to increase the efficiency of MHC Class I presentation. MHC class I
targeting sequences include MHC Class I trafficking signal (MITD) and PEST sequences (increase antigen-specific CDS T cell responses presumably by targeting proteins for rapid degradation) (p. 25-26). Also, the constructs (which may comprise 5-100 peptides) are used for a vaccine formulation and further comprising administering to the subject having cancer an immune checkpoint modulator. The immune checkpoint modulator is an inhibitory checkpoint polypeptide which may be an anti-CTLA4 or anti-PD1 antibody or antibodies against TIM-3, VISTA, A2AR, B7-H3, B7-H4, BTLA, CTLA-4, IDO, KIR and LAG3 (p.11).
	Thus, in the broadest reasonable interpretation, claims 1-7 and 9-17 are anticipated by the reference cited.

Claims 1-5, 7-13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fredriksen AB et al. (WO2017118702- cited by Applicant).
 The reference disclosed an anticancer vaccine comprising polynucleotides or polypeptides, methods of treatment of cancer wherein such an anticancer vaccine is used as well as methods for producing the vaccine. The vaccine comprises a polynucleotide comprising a nucleotide sequence encoding a targeting unit, a dimerization unit, a first linker and an antigenic unit, wherein said antigenic unit comprises n-1 antigenic subunits, each subunit comprising at least a part of a cancer neoepitope sequence and a second linker and said antigenic unit further comprising a final cancer neoepitope sequence, wherein n is an integer of from 3 to 50, or the vaccine comprises a polypeptide encoded by the polynucleotide or a dimeric protein consisting of two polypeptides encoded by the polynucleotide (abstract). The polynucleotide further comprises a nucleotide sequence encoding a signal peptide. The signal peptide is constructed to allow secretion of the polypeptide encoded by the polynucleotide of the invention in the cells transfected with said polynucleotide and  a human TPA signal peptide is used (p.13). The vaccine treatment according to the invention may also be combined with checkpoint blockade inhibitor treatment (p. 20).
Thus, in the broadest reasonable interpretation, claims 1-5, 7-13, 16, and 17 are anticipated by the reference cited.

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647